



Exhibit 10.24
SEPARATION AGREEMENT AND GENERAL RELEASE
David Knopf (“Executive”) has been employed by Kraft Heinz Foods Company (“Kraft
Heinz” or “the Company”) as Global Chief Financial Officer located in Chicago,
Illinois. Since Executive’s employment relationship is ending, Kraft Heinz has
offered Executive benefits as set forth in this Agreement, certain of which
benefits are greater than what Executive is entitled to receive, and Executive
has decided to accept Kraft Heinz’s offer. In accordance with the foregoing,
Executive and Kraft Heinz both agree and promise as follows:


1.Executive’s last day of work at Kraft Heinz will be December 31, 2019, at
which time his employment will end (“Termination Date”). Kraft Heinz will pay
Executive twelve (12) months of separation pay at his current monthly base
salary, in the amount of $500,000.00 USD, less applicable deductions. This
payment will be made within sixty (60) days after the Termination Date.


2.Executive’s health and dental benefits will end on the Termination Date.
Beginning with the first day following the Termination Date, Executive may elect
to continue coverage for himself and his enrolled dependents for up to 18 months
through COBRA. Beginning with the first day following the Termination Date,
Kraft Heinz will provide twelve (12) months of Company-paid COBRA (i.e.,
medical/RX drug and dental coverage) for Executive and his enrolled dependents.
“Company-paid” is defined as the employer’s portion of the premium for such
coverage including the COBRA administration fee. Executive will continue to pay
his current premium charged for such coverage. Be advised that Vision is
excluded from Company-paid COBRA coverage as it is not a company-subsidized
plan. Executive will have the opportunity to elect vision coverage and pay for
it at his expense. If Executive becomes eligible for other group coverage during
the 12-month Company subsidized COBRA period, Executive will need to notify the
Kraft Heinz Benefits Center as he will no longer be eligible for the subsidy.


3.Kraft Heinz will pay Executive for any unused accrued 2019 PTO days, less
applicable deductions, to be paid within thirty (30) days after the Termination
Date.


4.Although Executive is ineligible for a payment under the Company’s Performance
Bonus Plan (“PBP”), provided he signs and returns this Agreement, Executive will
receive a one-time, lump sum payment, less deductions required by law, which
payment shall be made in lieu of a 2019 PBP bonus. This payment will be
calculated based on Executive’s current annual salary, the final year-end
results of the EBITDA multiplier (“size of the pie”), and Executive’s final MBO
score and current bonus target percentage. Executive’s final MBO score will be
determined after the year-end results are compiled from Executive’s KPIs and
team deliverables. This payment will be paid on the regular PBP payout date in
Q1, 2020, and will not be eligible for any benefit deductions or pension
contributions.


5.In accordance with the Retention Bonus Award granted to Executive on April 26,
2019, Executive will receive a lump sum payment in the amount of $500,000.00
USD, less applicable withholdings, no later than thirty (30) days following the
Termination Date.


6.With regards to the Kraft Heinz Partnership Stock Option Awards granted to
Executive over the course of his employment with the Company pursuant to the
applicable Non-Qualified Stock Option Award Agreements (the “Option Awards”),
Executive’s “Service” will continue through the Termination Date and Executive
shall incur a “termination without cause” on the Termination Date. As of the
Termination Date, the option award granted to Executive on August 20, 2015, for
67,341 shares will be 80% vested (for 53,873 shares), the option award granted
to Executive on March 1, 2017 for 21,875 shares will be 40% vested (for 8,750
shares) and the option award granted to Executive on March 1, 2018 for 44,850
shares will be 20% vested (for 8,970 shares). Under the terms of the applicable
Option Awards, Executive will have 12 months after the Termination date to
exercise the vested Option Awards. The unvested portions of these Option Awards
will be forfeited on the Termination Date.


7.Through the Kraft Heinz Bonus Swap Programs in years 2016 and 2017, Executive
purchased and owns an accumulated 1,106 shares, plus any shares purchased
through dividend reinvestment, in The Kraft Heinz Company. These purchased
shares are not forfeitable.





--------------------------------------------------------------------------------







By participating in Kraft Heinz’s Bonus Swap Program in 2016 and 2017, Executive
was granted Matching Restricted Stock Units and dividend accrual shares from the
Company pursuant to the applicable Matching Restricted Stock Unit Award
Agreements (the “Matching RSUs”). As of the Termination Date, the Matchings RSUs
granted to Executive on March 1, 2016, for 875 shares, will be 60% vested (for
525 shares plus any dividend equivalent shares at the same vesting percentage as
reflected in Executive’s UBS account as of the Termination Date). The Matchings
RSUs granted to Executive on March 1, 2017, for 2,353 shares, will be 40% vested
(for 941 shares plus any dividend equivalent shares at the same vesting
percentage as reflected in Executive’s UBS account as of the Termination Date).
The unvested portions of the Matching RSUs will be forfeited on the Termination
Date.


8.     With regards to the Kraft Heinz Partnership Restricted Stock Unit (“RSU”)
Award granted to Executive on March 1, 2018 and Performance Share Unit (“PSU”)
Awards granted to Executive on March 1, 2017 and March 1, 2018, pursuant to the
applicable Form RSU Award Agreement and Form PSU Agreements, Executive will
forfeit these Awards in their entirety due to a Termination in under three years
from the grant dates.


With regards to the Kraft Heinz Partnership Restricted Stock Unit (“RSU”) Award
granted to Executive on August 16, 2019 and Performance Share Unit (“PSU”) Award
granted to Executive on August 16, 2019, pursuant to the applicable Form RSU
Award Agreement and Form PSU Agreement, Executive will forfeit these Awards in
their entirety due to a Termination in under two years from the grant dates.


9.    With regards to the Kraft Heinz Restricted Stock Unit (“RSU”) Award for
Bands B02-B09 granted to Executive on August 16, 2019 pursuant to the applicable
Form RSU Award Agreement, Executive will forfeit this Award in its entirety due
to a Termination in under two years from the grant dates.


10.    The equity treatment outlined in Paragraphs above is offered pursuant to
the applicable Omnibus Incentive Plans and Award Agreements and has been
approved by the Kraft Heinz Board of Director Compensation Committee. Any
transactions related to shares or options will be handled through UBS. The
administrative time it takes to complete these transactions may be up to 8 weeks
from your Termination Date. Contact Steve Crucitt (Steve.Crucitt@kraftheinz.com)
with your intent to exercise stock options to allow for an appropriate tax
analysis prior to the exercise.


11.    Kraft Heinz will make a prorated 401K company match contribution to
Executive’s Kraft Heinz Savings Plan account equal to 3% of Executive’s 2019
earnings as of the Termination Date.


12.    Executive agrees to return all company property in his possession,
including documents (manuals, notes, handbooks), Company-provided laptops,
computers, cell phones, wireless devices and or other equipment or property he
has used during his employment with Kraft Heinz, no later than the Termination
Date.


13.    Executive acknowledges that the services he has rendered to Kraft Heinz
are of a special character having a unique value to Kraft Heinz, and that he has
received specialized training and been given access to, or has been responsible
for the development of (i) some of Kraft Heinz’s most sensitive and valuable
confidential information, (ii) Kraft Heinz’s business habits, needs, pricing
policies, purchasing policies, profit structures, and margins, (iii) Kraft
Heinz’s relationship with its customers, their buying habits, special needs, and
purchasing policies, (iv) Kraft Heinz’s relationship with its suppliers,
licensees, licensors, vendors, consultants, and independent contractors, their
pricing habits, and purchasing policies, (v) Kraft Heinz’s pricing policies,
purchasing policies, profit structures, and margin needs, (vi) the skills,
capabilities and other employment-related information relating to Kraft Heinz’s
employees, and/or (vii) other matters of which Executive would not otherwise
know and that is not otherwise readily available.


Executive acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, the restrictive covenants contained in the restricted
stock unit and stock options agreements applicable to the non-forfeited stock
option and RSU grants referenced herein (collectively, the “Restrictive
Covenants Agreements”) remain in full force and effect and that he remains bound
by the Restrictive Covenants Agreements, including the non-competition and
non-solicitation covenants contained therein (which provisions are hereby
incorporated by reference).





--------------------------------------------------------------------------------





In addition, as consideration for the benefits provided for in this Agreement,
Executive agrees that he will not engage in Prohibited Conduct from the
Termination Date through December 31, 2020 (12 months from Termination Date).
Prohibited Conduct will be: (1) engaging in any business activities, directly or
indirectly (whether as an employee, consultant, officer, director, partner,
joint venturer, manager, member, principal, agent, or independent contractor,
individually, in concert with others, or in any other manner) with any person or
entity (a) about which Executive had access to confidential information through
the Company’s business development efforts, (b) in the same line or lines of
business as Kraft Heinz (as currently conducted an/or contemplated as of the
date this Agreement is executed) in the consumer packaged food and beverage
industry (“Competitive Business”) anywhere within the same geographic
territories for which Executive performed services for the Company, and/or (c)
that has controlling equity interest in or management control of a Competitive
Business, without the written consent of Kraft Heinz’s Global Chief People
Officer or designee, such consent to be provided by Kraft Heinz in its sole and
absolute discretion except that such consent shall not unreasonably be withheld;
(2) disrupting, damaging, impairing or interfering with the business of Kraft
Heinz by directly or indirectly soliciting, assist in soliciting, or accepting
any business from any customer who had been assigned to or had contact with
Executive or about which Executive had access to confidential information,
during the two (2) years immediately preceding the Termination Date; and/or (3)
directly or indirectly soliciting, recruiting, attempting to recruit,
interfering with or raiding the employees of Kraft Heinz or otherwise inducing
any employee to leave the Company and/or to work for any other entity, whether
as an employee, independent contractor or in any other capacity.
Nothing contained in this Paragraph 13 shall preclude Executive from accepting
employment with a company that provides consulting services whose existing
clients include a Competitive Business prior to December 31, 2020, so long as,
in addition to honoring all other obligations under this Agreement, Executive
does not provide specific advice or services directly to a Competitive Business.
It will not be a violation of this Agreement for Executive to have individuals
reporting to him who have responsibility for a Competitive Business so long as
Executive does not provide advice to said entities directly or assist his direct
reports in performing services for these entities prior to December 31, 2020.
Should Executive engage in Prohibited Conduct or breach his obligations under
Paragraphs 13, 14, 15 and 16 of this Agreement at any time through December 31,
2020, he will be obligated to pay back to Kraft Heinz all payments received
pursuant to this Agreement, and Kraft Heinz will have no obligation to pay
Executive any payments that may be remaining due under this Agreement. This will
be in addition to any other remedy that Kraft Heinz may have in respect of such
Prohibited Conduct. Kraft Heinz and Executive acknowledge and agree that Kraft
Heinz will or would suffer irreparable injury in the event of a breach or
violation or threatened breach or violation of the provisions set forth in
Paragraphs 13, 14, 15 and 16 and agree that in the event such provisions are
violated or breached, Kraft Heinz will be entitled to injunctive relief
prohibiting any such violation or breach, and that such right to injunctive
relief will be in addition to any other remedy which Kraft Heinz may be
entitled.
14.    Executive acknowledges that during the course of his employment with
Kraft Heinz, he received “Confidential Information”, with Confidential
Information meaning information that was: (i) disclosed to or known by Executive
as a consequence of or through his employment with Kraft Heinz; (ii) not
publicly available and/or not generally known outside of Kraft Heinz; and (iii)
that relates to the business and development of Kraft Heinz. Without in any way
limiting the foregoing and by way of example, Confidential Information includes:
all non-public information or trade secrets of Kraft Heinz or its affiliates
that gives Kraft Heinz or its affiliates a competitive business advantage, the
opportunity of obtaining such advantage or disclosure of which might be
detrimental to the interests of Kraft Heinz or its affiliates; information
regarding Kraft Heinz’s or its affiliates’ business operations, such as
financial and sales data (including budgets, forecasts and historical financial
data), operational information, plans and strategies; business and marketing
strategies and plans for various products and services; information regarding
suppliers, consultants, executives, and contractors; technical information
concerning products, equipment, services, and processes; procurement procedures;
pricing and pricing techniques; information concerning past, current and
prospective customers, investors and business affiliates; plans or strategies
for expansion or acquisitions; budgets; research; trading methodologies and
terms; communications information; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; electronic
databases; models; specifications; computer programs; contracts; bids or
proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and Kraft Heinz files, physical





--------------------------------------------------------------------------------





or electronic documents, equipment, and proprietary data or material in whatever
form including all copies of all such materials. Confidential Information does
not include any of Executive’s expertise, experience, and knowledge gained
throughout his career that falls outside of the three-pronged definition in the
first sentence above. Executive agrees that he will not communicate or disclose
any Confidential Information to any third party, or use it for his own account,
without the written consent of Kraft Heinz. For the avoidance of doubt, nothing
in this agreement with, or policy of, the Company restricts or impedes Executive
from providing truthful information to governmental or regulatory bodies,
including Executive’s right to make disclosures under the whistleblower
provisions of federal law or regulation.
15.    Executive agrees to keep the terms and substance of this Agreement
confidential, and that he will not disclose the terms of this Agreement or
matters out of which it arises to anyone, except his spouse, his financial
advisors, his attorneys, or as may be required by law.
16.    Executive agrees that he will not make or otherwise communicate any
malicious, disparaging, or defamatory remarks about Kraft Heinz or its affiliate
companies, including, but not limited to, comments about Executive’s employment
with or cessation of employment with Kraft Heinz, or any of its products,
services, business or employment practices in effect as of the date of the
Agreement. Further, Executive agrees that he will not make or authorize to be
made any written or oral statement that may disparage or damage the reputation
of Kraft Heinz. This Paragraph equally applies to statements made by Executive
under any other identifier he may use for electronic/web-based communications
and postings (e.g., email, Facebook, blogs, JobVent, etc.). This Paragraph does
not prohibit Executive from making truthful statements while cooperating with a
governmental investigation, communicating with a government agency, or
testifying under oath.


17.    Executive agrees to fully cooperate with Kraft Heinz and its affiliated
and parent companies in any inquiry, investigation, litigation or potential
litigation arising out of any matter in which he was involved during his
employment and to make himself reasonably available as required by Kraft Heinz
or its affiliated and parent companies or their counsel, subject to and
scheduled in accordance with Executive’s other commitments. Kraft Heinz will
reimburse Executive for reasonable and appropriate business expenses incurred by
Executive in connection with such cooperation, including a reasonable hourly
rate for his services.
18.    In the event either Executive or Kraft Heinz contests the interpretation
or application of any of the terms of this Agreement or any asserted breach of
this Agreement, the complaining party shall notify the other in writing of the
provision that is being contested. If the parties cannot satisfactorily resolve
the dispute within thirty (30) days, the matter will be submitted to
arbitration. An arbitrator will be chosen pursuant to the American Arbitration
Association’s (“AAA”) Employment Arbitration Rules and Mediation Procedures from
a panel submitted by the AAA and the hearing shall be held in Chicago, Illinois.
The arbitrator’s fees, expenses, and filing fees shall be borne equally by
Executive and Kraft Heinz. The arbitrator shall issue a written award which
shall be final and binding upon the parties. Notwithstanding the foregoing,
Executive and Kraft Heinz understand and agree that nothing shall prevent the
Company from seeking and obtaining injunctive relief in federal or state court
in the event of a breach or threatened breach of the restrictive covenants and
confidentiality obligations set forth in this Agreement and/or the Restrictive
Covenant Agreements.
19.    This Agreement and the benefits paid pursuant to its terms are intended
to be exempt from or compliant with the provisions of Code Section 409A, to the
extent that the payments and benefits due under this Agreement are subject to
Code Section 409A, and the terms of this Agreement shall be interpreted,
administered and construed consistent therewith. In the event that any
compensation or benefits provided for by this Agreement or any related plans may
result in penalties or accelerated recognition of taxable income under Code
Section 409A, Kraft Heinz will, in agreement with Executive, modify the
Agreement in the least restrictive manner necessary in order, where applicable,
(i) to exclude such compensation from the definition of “deferred compensation”
within the meaning of Code Section 409A, or (ii) to comply with the provisions
of Code Section 409A, other applicable provision(s) of the Code, and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and to make such modifications, in each case, without any diminution
in the value of the payments to be paid or benefits to be provided to Executive
pursuant to this Agreement or plans to which this Agreement refers. To the
extent Executive would otherwise be entitled to any payment that under this
Agreement, or any plan or arrangement of the Company or its affiliates,
constitutes “deferred compensation” subject to Section 409A, and that if paid
during the six months beginning





--------------------------------------------------------------------------------





on the Termination Date would be subject to the Section 409A additional tax
because Executive is a “specified Executive” (within the meaning of Section 409A
and as determined by the Company), the payment, together with any earnings on
it, will be paid to Executive on the earlier of the six-month anniversary of the
Termination Date or Executive’s death. In addition, any payment or benefit due
upon a termination of Executive’s employment that represents “deferred
compensation” subject to Section 409A shall be paid or provided to Executive
only upon a “separation from service” as defined in Treas. Reg. § 1.409A-1(h).
Each payment under this Agreement shall be deemed to be a separate payment for
purposes of Section 409A.
20.    Executive is aware of his legal rights concerning his employment with and
separation from Kraft Heinz. Executive represents that he has not filed any
complaints of any kind whatsoever with any local, state, federal, or
governmental agency or court against Kraft Heinz based upon, or in any way
related to, his employment with or separation from Kraft Heinz. Executive
further represents that he understands that the monetary payments and other
benefits provided for in this Agreement constitutes a full and complete
satisfaction of any claims, asserted or unasserted, known or unknown, that he
has or may have against Kraft Heinz or an affiliate. Accordingly, in exchange
for the monetary payments and other benefits provided for in this Agreement,
which Executive acknowledges is greater than any payments and benefits that he
would be entitled to receive absent this Agreement, Executive individually and
on behalf of his spouse, heirs, successors, legal representatives and assigns
hereby unconditionally releases, dismisses, and forever discharges The Kraft
Heinz Company (formerly known as H.J. Heinz Holding Corporation) and Kraft Heinz
Foods Company (formerly known as the H.J. Heinz Company and the successor to
Kraft Foods Group, Inc.), and each of their respective predecessors, successors,
parents, subsidiaries, affiliated corporations, limited liability companies and
partnerships, and all of their past and present shareholders, employee benefit
plans and their administrators, officers, directors, fiduciaries, employees,
assigns, representatives, agents, and counsel (collectively the “Released
Parties”) from any and all claims, demands, liabilities, obligations,
agreements, damages, debts, and causes of action arising out of, or in any way
connected with, Executive’s employment with or separation from Kraft Heinz or
any of the Released Parties. This waiver and release includes, but is not
limited to, all claims and causes of action arising under or related to Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Civil Rights Act of 1866; the Age Discrimination in Employment Act of 1967,
as amended; the Americans with Disabilities Act; the Executive Retirement Income
Security Act of 1974, as amended; the Sarbanes-Oxley Act of 2002; the Older
Workers Benefit Protection Act of 1990; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the National Labor Relations
Act; all state and federal statutes and regulations; any other federal, state or
local law; all oral or written contract rights, including any rights under any
Kraft Heinz incentive plan, program, or labor agreement; and all claims arising
under common law including breach of contract, tort, or for personal injury of
any sort, or any other legal theory, whether legal or equitable (excepting those
claims that cannot be waived by law and rights to indemnification under
applicable corporate law, under the by-laws or certificate of incorporation of
any Released Party or as an insured under any director’s and officer’s liability
insurance policy now or previously in force).
Nothing in this Agreement is intended to interfere with the protected right to
file a charge or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the National Labor Relations Board or
other governmental or administrative agency. Notwithstanding anything herein to
the contrary, nothing in this Agreement prohibits Executive from seeking and
obtaining a whistleblower award from the Securities and Exchange Commission
pursuant to Section 21F of the Exchange Act. Moreover, nothing in this Agreement
limits Executive’s right to receive a statutory award for information provided
to the Securities and Exchange Commission.


21.    By signing below, Executive acknowledges that he has thoroughly read this
Agreement and that he has full understanding and knowledge of its terms and
conditions. He also acknowledges that he has been advised to consult an attorney
prior to executing this Agreement and that he was provided up to seven (7)
business days to consider, sign and return this Agreement to Kraft Heinz.


22.    This Agreement sets forth the entire agreement between Kraft Heinz and
Executive and fully supersedes any and all prior agreements and understandings
between them pertaining to the subject matter of this Agreement (except that
Restrictive Covenants Agreements are not superseded and remain in full force and
effect). Kraft Heinz and Executive agree that no change to or modification of
this Agreement shall be valid or binding unless it is in writing and executed by
them.





--------------------------------------------------------------------------------







23.    If any part of this Agreement is held to be invalid or unenforceable, the
remaining parts will remain fully enforceable. This Agreement will be governed
by the laws of Illinois.


24.    Executive understands and agrees that (i) this Agreement is executed by
Kraft Heinz on its own behalf and on behalf of each of its parents,
subsidiaries, affiliates, successors, or assignees, (ii) that Executive’s
obligations under this Agreement shall apply equally to Kraft Heinz and each of
Kraft its parents, subsidiaries, affiliates, successors, or assignees, and (iii)
that such entities may enforce this Agreement in their own name as if they were
parties to this Agreement. Executive understands and agrees that this Agreement
will be binding upon his heirs, executors, assigns, administrators, agents, and
other legal representatives, and is made and will be for the benefit of Kraft
Heinz, its parents, subsidiaries, affiliates, successors, and assignees. Without
limiting the foregoing, Executive hereby agrees that the Company may assign this
Agreement and its rights and obligations under this Agreement, and the
Restrictive Covenants Agreements and its rights and obligations under the
Restrictive Covenants Agreements, without the need to obtain any further
agreement on Executive’s part, to any successor to any of the Company’s assets
or interests, whether by assignment, merger, consolidation, reorganization,
reincorporation, sale of assets or stock, or otherwise. Without limiting the
foregoing, it is the parties’ intention that each of the Released Parties are
third party beneficiaries to this Agreement and that each of the Released
Parties can legally enforce this Agreement.
/s/ David Knopf
David Knopf
Date: January 22, 2020



ACCEPTED FOR THE KRAFT HEINZ COMPANY
By: /s/ Melissa Werneck
Title: Chief People Officer
Date: January 22, 2020



I received this Separation Agreement and General Release on December 20, 2019.


Initials: DHK





